

Exhibit 10.10


MASTER RESTRUCTURE AND DEBT EXCHANGE AGREEMENT


This MASTER RESTRUCTURE AND DEBT EXCHANGE AGREEMENT (this “Agreement”) is
entered into as of July 16, 2010 among PAC-VAN, INC., an Indiana corporation
(the “Borrower”), GFN NORTH AMERICA CORP., a Delaware corporation ( “GFN”), the
other guarantors identified on the signature pages hereto (together with GFN,
the “Guarantors” and, together with the Borrower, the “Loan Parties”), SPV
CAPITAL FUNDING, L.L.C., a Delaware limited liability company (“SPV”), as
Lender, and LAMINAR DIRECT CAPITAL, L.L.C., a Delaware limited liability company
(“Laminar”) (as successor to LAMINAR DIRECT CAPITAL L.P.), as Agent.  All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Existing Investment Agreement (as defined below).


RECITALS


A.           The Loan Parties, SPV, in its capacity as a Lender (in such
capacity, the “Lender”) and Laminar, in its capacity as the Agent (in such
capacity, the “Agent”), have entered into that certain Amended and Restated
Investment Agreement, dated as of October 1, 2008 (as amended and modified from
time to time, the “Existing Investment Agreement”).


B.           The Loan Parties, the Agent and the Lenders, have agreed to
restructure the obligations of the Loan Parties under the Existing Investment
Agreement on the terms and subject to the terms and conditions set forth herein
and the other agreements referenced herein.


C.           As part of the restructuring, the parties to the Existing
Investment Agreement have agreed to (i) prepay a portion of the obligations
outstanding under the Existing Investment Agreement in an aggregate amount of
$10,000,000 and (ii) exchange the remaining obligations arising under the
Existing Investment Agreement for certain notes of General Finance Corporation,
a Delaware corporation (the “Parent”) in an aggregate amount of $15,000,000 (the
“Exchange”).


D.           Contemporaneous with, and as a condition to, the Exchange, Borrower
shall pay to Lender $10,000,000 in immediately available funds in satisfaction
of $10,000,000 of principal outstanding under the Existing Investment Agreement
and related Loan Documents (as defined in the Existing Investment Agreement)
(collectively, the “Existing Loan Documents”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:


ARTICLE I
ESTOPPEL AND WAIVER


Section 1.1                      Estoppel, Acknowledgement and
Reaffirmation.  Each Loan Party hereby acknowledges and agrees that, as of July
16, 2010 and immediately prior to consummation of the transactions described
herein:


(a)           the total outstanding principal balance of the obligations under
the Existing Investment Agreement is $25,000,000;



 
1

--------------------------------------------------------------------------------

 

(b)           the total outstanding balance of accrued, uncapitalized and unpaid
interest under the Existing Investment Agreement and the notes issued pursuant
thereto is $135,416.67;


(c)           the total outstanding balance of the fees and expenses (exclusive
of Attorney Costs) due and payable under the Existing Loan Documents is $0; and


(d)           each of the amounts set forth above constitute valid and
subsisting obligations of each Loan Party to the Lender that are not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.


The Loan Parties hereby acknowledge their obligations under the Existing Loan
Documents to which they are party.


ARTICLE II
DEBT REDEMPTION AND EXCHANGE


Section 2.1                      Exchange and Note Issuance.  Effective as of
the Restructuring Effective Date and upon the terms and subject to the
conditions herein, and in reliance on the representations and warranties
contained herein, the Lender shall surrender and deliver to Borrower the
obligations under the Existing Investment Agreement set forth below (the
“Exchanged Obligations”), and any promissory notes evidencing such obligations,
for cancellation, free and clear of any and all claims, liens or encumbrances,
in exchange, and as full payment for the consideration set forth below:


(a)           the Lender shall receive a prepayment of principal obligations
outstanding under the Existing Investment Agreement in the aggregate amount of
$10,000,000 in immediately available funds; and


(b)           the $15,000,000 remaining outstanding principal balance (and all
accrued, unpaid and uncapitalized interest thereon) of the Notes under the
Investment Agreement shall be exchanged by the Lenders for $15,000,000 of
promissory notes of the Parent (the “Parent Notes”) issued pursuant to the
Parent Investment Agreement (as defined below).


Section 2.2                      Parent Investment Agreement.  Effective as of
the Restructuring Effective Date, the Parent, the Agent and the Lenders shall
enter into an investment agreement in respect of the Parent Notes in the form
attached hereto as Exhibit 2.2 (the “Parent Investment Agreement”) and all
conditions precedent thereto shall have been satisfied.


Section 2.3                      Existing Investment Agreement.  Effective as of
the Restructuring Effective Date, the Existing Loan Documents shall be
terminated and of no further force and effect (except for those indemnification
and similar obligations that by their terms expressly survive the termination of
the Existing Loan Documents) and all pledges, control agreements, security
interests, liens and other encumbrances granted to the Agent, on behalf of the
respective Lenders, by the Loan Parties under the Existing Loan Documents shall
automatically be deemed to be and shall be terminated and released.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.1                      In connection with the redemptions and
exchanges contemplated in Article II, each Loan Party, hereby represents and
warrants to Lender:



 
2

--------------------------------------------------------------------------------

 

(a)           Each Loan Party is a corporation duly formed, validly existing and
in good standing under the laws of its jurisdiction of organization.


(b)           Each Loan Party has the corporate power and authority to enter
into, execute and deliver this Agreement and to perform its obligations
hereunder.


(c)           This Agreement has been duly executed and delivered by each Loan
Party and represents the legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar laws and principles of equity affecting
creditors’ rights and remedies generally.


(d)           Neither the execution of this Agreement nor the performance by any
Loan Party of its obligations hereunder will violate or conflict with such
Person’s certificate of incorporation or bylaws or any material applicable law
or order or, to the extent any such violation or conflict exists, all necessary
waivers, consents and approvals have been obtained.


ARTICLE IV
CONDITIONS TO EFFECTIVENESS


Section 4.1                      Conditions Precedent to Effectiveness.  This
Agreement shall become effective as of the date hereof (the “Restructuring
Effective Date”) when, and only when, each of the following conditions shall
have been satisfied (it being understood that the satisfaction of one or more of
the following conditions may occur concurrently with the effectiveness of this
Agreement) or waived, as determined by Laminar in its sole discretion:


(a)           Executed Agreement.  Laminar shall have received counterparts of
this Agreement duly executed by each of the Loan Parties.


(b)           Executed Parent Investment Agreement.  Laminar shall have received
counterparts of the Parent Investment Agreement duly executed by each of the
Loan Parties and all conditions precedent thereto shall have been satisfied.


(c)           Parent Notes.  The Lender shall have received counterparts of the
Parent Notes under the Investment Agreement, in each case duly executed by the
Parent.


(d)           Payment of Cash Amount.  The Lender shall have received a
prepayment of the obligations under the Existing Investment Agreement in the
aggregate amount of $10,000,000 in immediately available funds as described in
Section 2.1(a).


(e)           Other Documentation.  Laminar shall have received such other
assurances, certificates, documents, consents or opinions as Laminar may
reasonably require.


(f)           Fees and Expenses.  The Borrower shall have paid (i) all Attorney
Costs of Laminar to the extent invoiced prior to or on the Restructuring
Effective Date, plus such additional amounts of Attorney Costs as shall
constitute Laminar's reasonable estimate of Attorney Costs incurred or to be
incurred through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and
Laminar) and (ii) all other fees and expenses required to be paid on or before
the Restructuring Effective Date.



 
3

--------------------------------------------------------------------------------

 

ARTICLE V
MISCELLANEOUS


Section 5.1                      Release.  In consideration of the agreements of
the Senior Agent and the Lender set forth herein, each Loan Party hereby
releases the Agent and the Lender and each of their respective Affiliates,
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with this Agreement, the other Loan Documents
(under and as defined in the Existing Investment Agreement) on or prior to the
date hereof.


Section 5.2                      Lien Releases.  At the expense of the Borrower,
the Agent, on behalf of the Lenders, will promptly upon the effectiveness of
this Agreement execute and deliver to the Borrower (or the agent for the new
lenders to the Borrower (the “New Agent”) or the New Agent’s legal counsel) any
such lien releases, mortgage releases, discharges of security interests, pledges
and guarantees and other similar discharge or release documents, all in form and
substance reasonably satisfactory to the Agent (and, if applicable, in
recordable form), as are reasonably requested and necessary to release, as of
record, the security interests and all notices of security interests and liens
previously filed by the Agent, on behalf of the Lenders, with respect to the
obligations owed by the Loan Parties to the Lenders under the Existing Loan
Documents.  Upon the effectiveness of this Agreement, (i) the Agent, on behalf
of the Lenders, hereby authorizes the Borrower or the New Agent (or any of the
Borrower’s or New Agent’s legal counsel) to prepare and file all such UCC and
other termination statements and related filings, as may be necessary to
effectuate the provisions of the immediately preceding sentence, but only after
the Agent has confirmed in writing (which confirmation shall be delivered as
promptly as is practicable, and which delivery may be via electronic mail) the
effectiveness of this Agreement, (ii) the Agent shall deliver to the New Agent
(or its legal counsel) all instruments evidencing pledged debt, all equity
certificates and any other possessory Collateral previously delivered by the
Borrower to the Agent in its capacity as such under the Loan Documents, (iii)
the Agent, on behalf of the Lenders, hereby authorizes Bank of America, N.A., in
its capacity as “Control Agent” under the Intercreditor Agreement, to deliver to
the New Agent (or its legal counsel) all instruments evidencing pledged debt,
all equity certificates and any other possessory Collateral being held by Bank
of America, N.A. as “Control Agent” under the Intercreditor Agreement for the
benefit of the Agent and the Lenders and (iv) to the extent recordation of any
applicable discharge or release document cannot be done independently by the
Borrower or the New Agent (or any of the Borrower’s or New Agent’s legal
counsel), the Agent will, at the expense of the Borrower, promptly prepare and
record such discharge or release document (which shall be in form and substance
reasonably satisfactory to the Agent) in the appropriate jurisdiction.


Section 5.3                      Expenses.  Upon demand therefor, the Borrower
agrees to pay all reasonable costs and expenses in connection with the
preparation, execution and delivery of this Agreement, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC, counsel
to Laminar.


Section 5.4                      Counterparts/Telecopy.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of executed counterparts by telecopy or electronic
mail shall be effective as an original.


Section 5.5                      GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS.



 
4

--------------------------------------------------------------------------------

 

Section 5.6                      Entirety.  This Agreement and the Loan
Documents (under and as defined in the Parent Investment Agreement) embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no oral agreements between the parties to this
Agreement.


Section 5.7                      Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.


Section 5.8                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of each of the parties and their
respective successors and assigns.


Section 5.9                      Loan Document.  This Agreement is a Loan
Document (under and as defined in the Existing Investment Agreement) for all
purposes.


[Signature pages to follow]





 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Master Restructure and
Debt Exchange Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.


PAC-VAN, INC.




By:       /s/ Christopher A.
Wilson                                                        
Name:  Christopher A. Wilson
Title:    Secretary




GFN NORTH AMERICA CORP.




By:       /s/ Christopher A.
Wilson                                                          
Name:  Christopher A. Wilson
Title:    Secretary



 
6

--------------------------------------------------------------------------------

 

LAMINAR DIRECT CAPITAL, L.L.C.,
as Agent




 
By:   /s/ Robert T. Ladd

 
Name: Robert T. Ladd

Title: Authorized Signatory




SPV CAPITAL FUNDING, L.L.C.,
as Lender




By:   /s/ Robert T.
Ladd                                                             
Name: Robert T. Ladd
Title: Authorized Signatory



 
7

--------------------------------------------------------------------------------

 

Exhibit 2.2


Parent Investment Agreement





 
8

--------------------------------------------------------------------------------

 
